DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.         The present office action is made in response to the pre-amendment of 3/13/19. It is noted that in the pre-amendment, applicant has made changes to the specification and the claims.
A) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter, see the pre-amendment in page 2; and
B) Regarding to the claims, applicant has amended claims 1-9 and added a new set of claims, i.e., claims 10-11, into the application. There is not any claim being canceled from the application. As newly-added, the pending claims are claims 1-11.
 Election/Restrictions
3.	In response to the restriction requirement of 2/22/2021, applicant has made an election of Invention II in the reply filed on 3/5/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	As a result of applicant’s election, claims 1-3, 6-9 and 11-12 are examined in the present office action, and claims 4-5 and 9 have been withdrawn from further consideration as being 
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The two references listed in section of “OTHER – NON PATENT LITERATURE DOCUMENTS” in the information disclosure statement filed 5/7/19 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each references does not have an author name, title of the item, published date, publisher, ….  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
7.	The drawings contain three sheets of figures 1-6 were received on 3/13/19.  These drawings are objected by the examiner for the following reasons.
8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature related to “widening extensions” extending into the body of the sight glass as recited in present claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

9.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because each of references “7” and “8” has been used to refer to two different parts/components. 
In particular, the reference “7” has been used to designate both a mounting surface of the body (2), see fig. 1 and a surface of the gasket, see fig. 3; and the reference “8” has been used to refer to a central part, see figs. 1 and 3, and a portion of body, see fig. 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
Specification
10.	The substitute specification filed on 3/13/19 has been entered.
11.	The lengthy specification which was amended by the pre-amendment of 3/13/19 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-3, 6-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the feature thereof “the radially outer surface” (line 6) lacks a proper antecedent basis; and

b) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “some of the L-shaped slots … of the slot”
b1) it is unclear about the formation of the notch in the slots as claimed. In particular, it is unclear whether each of the “dome of the L-shaped slots” has a notch or there is only one notch for all of “some of the L-shaped slots” as read from the claimed language provided in the mentioned feature; and
b2) what slot of “some of the L-shaped slots”? does applicant mean by “the slot” on line 3? 
	c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-3, 6-8 and 10-11, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Helong et al (Chinese reference No. CN 204885850, submitted by applicant) in view of GEC ALSTHOM T & D AG (DE reference No. DE 29516383, submitted by applicant, hereafter, DE ‘383).
Helong et al disclose a combination having a switchgear housing with a sheet material wherein a hole is provided in the sheet material wall, which hole is provided with radially inwardly extending protrusions, and a sight glass wherein the sight glass is mounted in the hole.
The combination as described in pages 4-7, see English (Machine) translation in pages 3-7, and shown in figs. 3-8 comprises the following features:
a) a housing (12) having a sheet material wall wherein a hole (121) is provided in the sheet material wall which hole is provided with radially inwardly extending protrusions (1213);
b) a sight glass being mounted in the hole wherein the sight glass comprises the following features:
b1) a body (123) with a mounting surface (1239) and a cylindrical wall arranged on the mounting surface and extending perpendicularly from the mounting surface; 

b3) a central part of the body (123) has a smaller thickness than a part of the body surrounding the central part, see the part defined by the inner surface of the body (123) which has a diameter/thickness which is smaller than the diameter/thickness of the annular flange (123) with respect to the center of the body (123);
c) a gasket (125) arranged on the mounting surface wherein the gasket enclosing the cylindrical wall of the body (123) wherein the gasket (125) has a cylindrical tube widening extensions which extensions extend into the body (123), see also, fig. 8; and
d) The sight glass is mounted to the housing via the hole (121) wherein the protrusions (1213) extends and engages with the L-shaped slots of the sight glass (123).
The only feature missing from the combination having a switchgear housing and the sight glass as provided by Helong et al is that Helong et al does not explicitly disclose that the body with its cylindrical wall is made by a transparent material as claimed in present claim 1.
However, a single/monolithic viewing window having a mounting plate/base and a cylindrical wall extending perpendicular to the mounting plate/base wherein the entire viewing window is made by a transparent material is known to one skilled in the art as can be seen in the viewing widow for a switchgear housing provided in the reference DE ‘383. In particular, The De ‘383 discloses a viewing window (1) having a viewing area (5) and an edge area (6) wherein the edge area (6) comprises a base (7) and a cylindrical wall (12) extending perpendicular to the base (7) and the entire window (5, 6) is made by transparent material, see paragraph [0019] of the 
Regarding to the feature that the gasket is fused to the body of the sight glass using 2K injection molding as recited in present claims 2 and 10, such feature(s) is/are directed to a method step for locating/installing the gasket with respect to the sight glass (123) and the housing (12) having a hole (121) and is not germane to the issue of patentability of the device itself, Therefore, the method step, i.e., fusing the gasket to the body by using a 2K injection molding has not been given a patentable weight.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.